DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
Applicant’s argue on page 9: 
Petersen is silent with respect to an ultrasound transducer. Accordingly, Petersen also fails to disclose, teach, or otherwise fairly suggest an ultrasound transducer and an electromagnetic locator field generator contained within a common probe housing….
The Examiner acknowledges that Petersen is silent with respect to an ultrasound transducer array. However, Petersen is used to teach an arrangement of the electromagnetic field generator in an imaging probe and is not relied upon to specifically teach the ultrasound transducer. Marz is relied upon to an imaging probe that includes the ultrasound transducer. Furthermore, the Applicant’s asserted that the cited prior art does not teach on wherein collectively each of the ultrasound transducer array and the electromagnetic locator field generator is positioned with the probe housing. However, this does not represent a patentable distinction over Franz as described in the rejection below. Franz is included to show and ultrasound probe and an electromagnetic field generator is directly incorporated into a common probe housing. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marz (Int J CARS (2014) 9: 759-768, a copy of this reference has been provided with the previous Office action mailed on 05/13/2022) in view of Franz, Alfred Michael (Workflow-integrated Electromagnetic Tracking for Navigated Ultrasound-guided Interventions (2015), hereinafter “Franz”, A copy of this reference has been provided with this Office action) in view of Petersen (US 20090289621 A1, 2009).
Regarding claim 1, Marz discloses, An ultrasound probe for use in an ultrasound imaging system, (Abstract; “To address this issue, we propose an interventional imaging system based on a mobile electromagnetic (EM) field generator (FG) attached to a US probe.) comprising:
a probe housing have a surface; (see Fig. 1)
an ultrasound transducer array contained within the probe housing (Pg. 766 Col. 1 l.1-3; “constant field shifts are eliminated by subtracting the reported coordinates of the transducer from those of the instrument.”; ultrasound probes are known to comprise a transducer array to produce an ultrasound imaging plane, see Fig. 5-ultrasound imaging plane), the ultrasound transducer array configured to generate an ultrasound field-of-view volume; (Page 761 Col. 1, line 1: “… the US image plane in the tracking volume…”; see Fig. 5), the ultrasound field-of-view volume having a first Z-axis defined on a first centroid of the ultrasound transducer array; ([the first Z-axis defined by the direction of the ultrasound field-of-view volume wherein the Z-axis would extend outwardly from the center of the ultrasound transducer array in Fig. 1. A first centroid of the ultrasound transducer array is seen as the center between the four edges of the ultrasound transducer array at the probe face]) and
an electromagnetic locator field generator mounted to the probe housing (field generator (FG) see Fig. 1), the electromagnetic locator field generator configured to generate an electromagnetic locator field volume (Page 761 paragraph 2 left col; “The FG projects a tracking volume with a diameter of 220mm and a depth of 185mm using an alternating current (AC) field.” [Marz discloses an electromagnetic coil mounted to the probe housing configured to generate an electromagnetic locator field volume]), 
Marz fails to disclose, an electromagnetic locator field generator contained within the probe housing. 
However, Franz discloses in paragraph 3: “EchoTrack integrates a new mobile EM field generator (Compact FG) and an ultrasound (US) probe in one single device and thus allows for simultaneous real-time localization of patient and instrument. It employs the following key advantages in comparison to previous systems: (1) No additional external hardware is required as the FG is directly integrated into the handheld EchoTrack Probe, which simplifies workflow integration. (2) Moving the FG together with the probe implies high precision and accuracy, since the area of interest automatically and continuously is situated near the center of the tracking volume…”). As such, Franz discloses, an electromagnetic locator field generator contained within the probe housing.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marz device to contain the ultrasound transducer array and the electromagnetic field generator within a common probe housing as taught by Franz. The motivation to do this would yield predictable results such as simplifying workflow integration and improving high precision and accuracy of the area of interest (3rd paragraph of Franz). As such the modified combination above discloses an electromagnetic locator field generator contained within the probe housing, wherein collectively each of the ultrasound transducer array and the electromagnetic locator field generator is positioned within the probe housing.
	Marz in view of Franz fail to discloses:
wherein the electromagnetic locator field generator configured to generate an electromagnetic locator field volume, wherein the electromagnetic locator field generator has a plurality of electromagnetic coils incorporated into a material that forms the probe housing, and a second centroid of the plurality of electromagnetic coils defining defines a second Z-axis of the electromagnetic locator field volume,
wherein collectively each of the ultrasound transducer array and the electromagnetic locator field generator is mounted to positioned within the probe housing to cause the first Z-axis and the second Z-axis to coincide during calibration and to be normal to the surface of the probe housing.
However, Petersen discloses, an electromagnetic locator field generator contained with the probe housing, (see Fig 3b) wherein the electromagnetic locator field generator (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.”; as well as 0052; “The probe 300 further comprises one or more coils 335 used to generate a magnetic field, which is picked up by sensors arranged outside the cavity so as to determine the position of the probe relative to the external sensor”) has a plurality of electromagnetic coils (0054; “coils 335a-335d”) incorporated into a material that forms the probe housing (see re-produced Fig. 3b). Petersen further discloses, a centroid of the plurality of electromagnetic coils defines a Z-axis of the electromagnetic locator field volume (see Fig. 3b below, [The arrangement of the coils facing the probe face has centroid which coincides with the probe face centroid. The arrow illustrated in fig. 3b below is defined as the Z-axis of the electromagnetic locator field volume since a magnetic field is an electric current that produces a field in all directions including the direction of the probe face. In addition, Petersen does not disclose any form of shielding that would prevent the magnetic field towards the Z-axis defined below]



    PNG
    media_image1.png
    238
    424
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the EM field generator (Compact FG) of Marz in view of Franz, to include the plurality of electromagnetic coils as taught by Petersen such that the centroids overlap. The motivation for this modification would be to yield predictable results such as providing a location of an external sensor that is registered within the same field of view volume of the ultrasound transducer array and the electromagnetic field generator. Therefore, Marz in view Franz in view of Petersen, discloses a second centroid of the plurality of electromagnetic coils defines a second Z-axis of the electromagnetic locator field volume, wherein collectively each of the ultrasound transducer array and the electromagnetic locator field generator is positioned within the probe housing to cause the first Z-axis and the second Z-axis to coincide during calibration and to be normal to the surface of the probe housing. For instance, while the ultrasound transducer is scanning the plurality of electromagnetic coils would generate the electromagnetic locator field volume, which would refer to during calibration.

Regarding claim 2, Marz as modified discloses all the elements of claim 1, Marz in view of Franz in view of Petersen discloses, wherein the plurality of electromagnetic coils is three (Petersen discloses in paragraph 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”).

Regarding claim 3, Marz as modified discloses all the elements of claim 1, Marz in view of Franz in view of Petersen discloses, wherein the plurality of electromagnetic coils is three and the three electromagnetic coils are arranged in a triangle arrangement (Petersen discloses, see Fig. 3b; 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”; Petersen further discloses, 0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [Petersen discloses the probe may comprises three coils]) that defines a plane that is parallel to a plane of the ultrasound transducer array ([A person of ordinary skill in the art would be able to define a triangle between three electromagnetic coils that defines a plane parallel to the plane of the ultrasound transducer array since any plane passing through any part of the coils could be selected.]).

Regarding claim 4, Marz as modified discloses all the elements of claim 1, further Marz discloses, wherein the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer is located in the head portion, but fails to explicitly disclose the electromagnetic locator field generated is located in the head portion. 
The device of Marz in view of Franz in view of Petersen discloses an electromagnetic locator field volume within probe housing, refer to motivation above in claim 1. It appears that the device of Marz in view of Franz in view of Petersen would operate equally well such that the ultrasound probe housing includes a handle portion and a head portion, and wherein each of the ultrasound transducer array and electromagnetic locator field generator is located in the head portion. Further, the applicant has not disclosed that the claim locations solves any stated problem or is for any particular purpose , indicating simply that “In one embodiment, the ultrasound probe housing may include a handle portion and a head portion, wherein each of the ultrasound transducer array and the electromagnetic locator field generator is located in the head portion…In each embodiment, a first Z-axis of the electromagnetic locator field volume may be axially aligned with a second Z-axis of the ultrasound field-of-view volume.” (specification pp. 0072). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the device of Marz in view of Franz in view Petersen to have a ultrasound transducer array and electromagnetic locator field generator located in the head portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over the cited references. 

Regarding claim 5, Marz as modified discloses all the element above in claim 1, Marz discloses,, wherein the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer array is located in the head portion, but fails to explicitly discloses the electromagnetic locator field volume generator in the handle portion.  
The device of Marz in view of Franz in view of Petersen discloses an electromagnetic locator field volume within probe housing, refer to motivation above in claim 1. It appears that the device of Marz in view of Franz in view of Petersen would operate equally well such that the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer array is located in the head portion and the electromagnetic field generator is located in the handle portion. Further, the applicant has not disclosed that the claim locations solves any stated problem or is for any particular purpose, indicating simply that “In another embodiment, the ultrasound probe housing may include a handle portion and a head portion, wherein the ultrasound transducer array is located in the head portion and the electromagnetic locator field generator is located in the handle portion…In each embodiment, a first Z-axis of the electromagnetic locator field volume may be axially aligned with a second Z-axis of the ultrasound field-of-view volume.” (specification pp. 0072). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the device of Marz in view of Franz in view of Petersen to have a ultrasound transducer array located in the head portion and the electromagnetic field generator is located in the handle portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over the cited references. 

Regarding claim 6, Marz as modified discloses all the elements of claim 1, further Marz in view of Franz in view of Petersen discloses, wherein a first Z-axis of the electromagnetic locator field volume is axially aligned with a second Z-axis of the ultrasound field-of-view volume (see modification in claim 1). 

Regarding claim 7, Marz as modified discloses all the elements above in claim 2, Marz in view of Franz in view of Petersen discloses, wherein the plurality of electromagnetic coils are configured to generate the second Z-axis (see modification in claim 1).
				 
Regarding claim 8, Marz teaches an ultrasound probe for use in an ultrasound imaging system (Abstract; “To address this issue, we propose an interventional imaging system based on a mobile electromagnetic (EM) field generator (FG) attached to a US probe.), comprising:
a probe housing have a surface; (see Fig. 1)
an ultrasound transducer array contained within the probe housing (Page 766 paragraph 1: n traditional setups, constant field shifts are eliminated by subtracting the reported coordinates of the transducer from those of the instrument.”); see description of Fig 1; “large curved array type US probe”), the ultrasound transducer array configured to generate an ultrasound field-of-view volume (Page 761. Paragraph 3 left col; The region covered by the US image does not usually extend more than 19 cm from the probe, a distance which is suitable for the tracking volume [The ultrasound transducer is centrically located on the device. This is seen on Fig 1. The ultrasound field of view volume would extend outwardly from the center of the ultrasound transducers seen as the centroid of the transducer elements] Moreover, Marz discloses, a Z-axis defined by the direction of the ultrasound field-of-view volume wherein the Z-axis would extend outwardly from the center of the ultrasound transducer array in Fig. 1. A first centroid of the ultrasound transducer array is seen as the center between the four edges of the ultrasound transducer array at the probe face])); and
Marz fails to teach the following: an electromagnetic locator field generator contained within the probe housing.
However, Franz discloses in paragraph 3: “EchoTrack integrates a new mobile EM field generator (Compact FG) and an ultrasound (US) probe in one single device and thus allows for simultaneous real-time localization of patient and instrument. It employs the following key advantages in comparison to previous systems: (1) No additional external hardware is required as the FG is directly integrated into the handheld EchoTrack Probe, which simplifies workflow integration. (2) Moving the FG together with the probe implies high precision and accuracy, since the area of interest automatically and continuously is situated near the center of the tracking volume…”). As such, Franz discloses, an electromagnetic locator field generator contained within the probe housing.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marz device to contain the ultrasound transducer array and the electromagnetic field generator within a common probe housing as taught by Franz. The motivation to do this would yield predictable results such as simplifying workflow integration and improving high precision and accuracy of the area of interest (3rd paragraph of Franz). 
	Marz in view of Franz fails to discloses, a plurality of electromagnetic coils contained within the probe housing, and a plurality of electromagnetic coils contained within the probe housing, the plurality of electromagnetic coils configured to generate an electromagnetic locator field volume, wherein the ultrasound transducer array and the plurality of electromagnetic coils are arranged such that an entirety of the ultrasound field-of-view volume is centrally located within the electromagnetic locator field volume during calibration and the ultrasound field-of-view volume and the electromagnetic locator field volume are normal to the surface of the probe housing during calibration.
However, Petersen discloses, a plurality of electromagnetic coils (0054; “coils 335a-335d”) contained within the probe housing (see re-produced Fig. 3b), the plurality of electromagnetic coils configured to generate an electromagnetic locator field volume (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.”; as well as 0052; “The probe 300 further comprises one or more coils 335 used to generate a magnetic field, which is picked up by sensors arranged outside the cavity so as to determine the position of the probe relative to the external sensor” [Petersen further discloses in Fig. 3b below a centroid of the electromagnetic locator field generator with a Z-axis of the magnetic field extending outwardly in a direction that aligns with the center of the probe face]), 

    PNG
    media_image1.png
    238
    424
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the EM field generator (Compact FG) of Marz in view of Franz, to include the plurality of electromagnetic coils as taught by Petersen are arrange such that an entirety of the ultrasound field-of view is centrally located within the electromagnetic field volume. As such the centroids would overlap. The motivation for this modification would yield predictable results such as providing a location of an external sensor that is registered within the same field of view volume of the ultrasound transducer array and the electromagnetic field generator. Therefore, the modified combination discloses, a plurality of electromagnetic coils contained within the probe, the plurality of electromagnetic coils configured to generate an electromagnetic locator field volume, wherein the ultrasound transducer array and the plurality of electromagnetic coils are arranged such that an entirety of the ultrasound field-of-view volume is centrally located within the electromagnetic locator field volume during calibration and the ultrasound field-of-view volume and the electromagnetic locator field volume are normal to the surface of the probe housing during calibration. For instance, while the ultrasound transducer is scanning the plurality of electromagnetic coils would generate the electromagnetic locator field volume, which would refer to during calibration. 
	
Regarding claim 9, Marz as modified discloses all the elements of claim 8, Marz in view of Franz in view of Petersen discloses, wherein the plurality of electromagnetic coils is three and the three electromagnetic coils are arranged in a triangle arrangement (Petersen discloses, see Fig. 3b; 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”; Petersen further discloses, 0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [Petersen discloses the probe may comprises three coils]) that defines a plane that is parallel to a plane of the ultrasound transducer array. ([Three coils would form a triangle that defines a plane parallel to the plane of the ultrasound transducer array since any plane passing through any part of the coils could be selected. See re-produced Fig. 3b below, which showing two parallel planes])

Regarding claim 10, Marz as modified discloses all the elements of claim 8, Petersen as discussed above disclosed a Z-axis of the magnetic field extending outwardly in a direction that aligns with the center of the probe face. This is seen as the first Z-axis. Marz as discussed above disclosed a Z-axis. This is seen as a second z-axis. As such the modified combination above (Marz in view of Franz in view of Peterson) discloses, wherein a first z-axis of the electromagnetic locator field volume is axially aligned with the second z-axis of the ultrasound-field-of-view volume, wherein each of the ultrasound transducer array and the electromagnetic locator field generator is positioned within the probe housing to cause the first z-axis and the second z-axis to be normal to the surface of the probe housing and to coincide during calibration. For instance, while the ultrasound transducer is scanning the plurality of electromagnetic coils would generate the electromagnetic locator field volume, which would refer to during calibration. See motivation of Claim 8 above. 

Regarding claim 11, Marz as modified discloses all the elements of claim 8, Marz in view of Franz in view of Petersen discloses, wherein a first three-axis origin is defined in a central portion of the electromagnetic locator field volume and a second three-axis origin is defined in the ultrasound field-of-view volume, wherein the second three-axis origin of the ultrasound field-of-view volume is positioned to be coincident with the first three-axis origin of the electromagnetic locator field volume. ([A person of ordinary skill in the art would be able to selectively define a “three axis origin” at any desired location in the two field of views such that both three-axis origins overlap])

Regarding claim 13, Marz as modified discloses all the elements of claim 8, Marz in view of Franz in view of Petersen further discloses, wherein each of the plurality of electromagnetic coils is incorporated into a material that forms the probe housing (See Fig. 3b of Petersen).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marz (Int J CARS (2014) 9: 759-768, a copy of this reference has been provided with the previous office action mailed on 05/13/2022) in view of Halmann et al (US 2016/0000399 A1, Filed 2014-07-04, hereinafter “Halmann”) in view of Franz, Alfred Michael (Workflow-integrated Electromagnetic Tracking for Navigated Ultrasound-guided Interventions (2015), hereinafter “Franz”, A copy of this reference has been provided with this Office action) in view of Petersen (US 20090289621 A1, 2009).
Regarding claim 14, Marz discloses, An ultrasound imaging system (Abstract; “To address this issue, we propose an interventional imaging system based on a mobile electromagnetic (EM) field generator (FG) attached to a US probe.), comprising:
an ultrasound console having a graphical user interface (see Fig. 4b);
an interventional medical device communicatively coupled to the ultrasound console (US Device and EM tracking system in Fig 4 also refer to Fig. 5)(Pg 759 Col. 1 l. 9-13 ; “A standard US probe was integrated with an EM FG to allow combined movement of the FG with real-time imaging to achieve (1) increased tracking accuracy for medical instruments are located near the center of the tracking volume” [The medical instruments being tracked by Marz are seen as an interventional medical device]),  
an ultrasound probe communicatively coupled to the ultrasound console (See Fig. 4a-b - US Device and EM Tracking system), the ultrasound probe including:
a probe housing having a surface (see Fig. 4a-b); 
an ultrasound transducer array contained within the probe housing (Pg. 766 Col. 1 l.1-3; “constant field shifts are eliminated by subtracting the reported coordinates of the transducer from those of the instrument.”; Fig. 1 shows a ultrasound transducer array mounted to the probe housing) , the ultrasound transducer array configured to generate an ultrasound field-of-view volume (Page 761 Col. 1, line 1: “… the US image plane in the tracking volume…” see Fig. 5), the ultrasound field-of-view volume having a first Z-axis defined on a first centroid of the ultrasound transducer array ([the first Z-axis defined by the direction of the ultrasound field-of-view volume wherein the Z-axis would extend outwardly from the center of the ultrasound transducer array in Fig. 1. A first centroid of the ultrasound transducer array is seen as the center between the four edges of the ultrasound transducer array at the probe face]); and
an electromagnetic locator field generator mounted to the probe housing of the ultrasound probe (field generator (FG) see Fig. 1) the electromagnetic locator field generator configured to generate an electromagnetic locator field volume (Page 761 paragraph 2 left col; “The FG projects a tracking volume with a diameter of 220mm and a depth of 185mm using an alternating current (AC) field.” [Marz discloses an electromagnetic coil mounted to the probe housing configured to generate an electromagnetic locator field volume]),
and wherein the console (US Device and EM Tracking system) is configured to identify a location of the interventional medical device relative to the first Z-axis of the ultrasound field-of-view volume and the second Z-axis (See Fig. 1 the second Z-axis would extended outwardly from the center of the electromagnetic field generator) of the electromagnetic locator field volume. (see Fig. 5 above-Needle Guidance System; Pg. 764 Col. 2 l.7-9; “It projects the path of the needle onto the image plane, which has been shown to be a helpful feature”; as well as Pg 759 Col. 1 l. 9-13 ; “A standard US probe was integrated with an EM FG to allow combined movement of the FG with real-time imaging to achieve (1) increased tracking accuracy for medical instruments are located near the center of the tracking volume”, For further information refer to the Abstract of Marz)
Marz fails to discloses, 
an interventional medical device having tracking element;
However, Halmann discloses an interventional medical device (needle 90) having a tracking element (sensor 124; 0025; “The emitter 122 is configured to emit some type of energy and the sensor 124 is configured to detect the energy from the emitter 122. For example, the emitter 122 may be an electromagnetic filed generator or a magnetic sensor board and the sensor 124 may comprises one or more coils adapted to detect the strength and orientation of the magnetic field.”) to predict the needle path based on position data and display this predicted path on the ultrasound image (Abstract; “A method and apparatus of ultrasound guidance for interventional procedures involving a needle includes acquiring ultrasound data from a region of interest, positioning the needle with respect to the region of interest, displaying an image based on the ultrasound data”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the interventional medical device of Marz to include a tracking element as taught by Halmann. The motivation to do this would be yield predictable results such as tracking the path of a needle which can sense signals from an external device thus determining the location of the needle within the body.
Marz in view of Halmann fail to disclose: 
an electromagnetic locator field generator contained within the probe housing,  
However, Franz discloses in paragraph 3: “EchoTrack integrates a new mobile EM field generator (Compact FG) and an ultrasound (US) probe in one single device and thus allows for simultaneous real-time localization of patient and instrument. It employs the following key advantages in comparison to previous systems: (1) No additional external hardware is required as the FG is directly integrated into the handheld EchoTrack Probe, which simplifies workflow integration. (2) Moving the FG together with the probe implies high precision and accuracy, since the area of interest automatically and continuously is situated near the center of the tracking volume…”). As such, Franz discloses, an electromagnetic locator field generator contained within the probe housing.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Marz device to contain the ultrasound transducer array and the electromagnetic field generator within a common probe housing as taught by Franz. The motivation to do this would yield predictable results such as simplifying workflow integration and improving high precision and accuracy of the area of interest (3rd paragraph of Franz). As such the modified combination above discloses an electromagnetic locator field generator contained within the probe housing, wherein collectively each of the ultrasound transducer array and the electromagnetic locator field generator is positioned within the probe housing.
Marz in view of Halmann in view of Franz fail to disclose: 
an electromagnetic locator field generator that includes a plurality of electromagnetic coils that are contained within the probe housing, the plurality of electromagnetic coils configured to generate an electromagnetic locator field volume, the electromagnetic locator field volume having a second Z-axis defined on a second centroid of an arrangement of the plurality of electromagnetic coils, wherein collectively the ultrasound transducer array and the plurality of electromagnetic coils are contained within the probe housing to configure the first Z-axis and the second Z-axis to coincide during calibration, and wherein the console is configured to identify a location of the tracking element of the interventional medical device relative to the first Z-axis of the ultrasound field-of-view volume and the second Z-axis of the electromagnetic locator field volume. 
However, Petersen discloses, an electromagnetic locator field generator (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.”) that includes a plurality of electromagnetic coils (0054; “coils 335a-335d”) that contained within  the probe housing (see re-produced Fig. 3b below), the plurality of electromagnetic coils configured to generate an electromagnetic locator field volume (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.”; as well as 0052; “The probe 300 further comprises one or more coils 335 used to generate a magnetic field, which is picked up by sensors arranged outside the cavity so as to determine the position of the probe relative to the external sensor” [Petersen further discloses in Fig. 3b below a centroid of the electromagnetic locator field volume extending outwardly in a direction that aligns with the center of the probe face]), the electromagnetic locator field volume having a Z-axis defined on a centroid of an arrangement of the plurality of electromagnetic coils (see Fig. 3b below, [The arrangement of the coils facing the probe face has centroid which coincides with the probe face centroid. The arrow illustrated in fig. 3b below is defined as the Z-axis of the electromagnetic locator field volume since a magnetic field is an electric current that produces a field in all directions including the direction of the probe face. In addition, Petersen does not disclose any form of shielding that would prevent the magnetic field towards the Z-axis defined below]

    PNG
    media_image1.png
    238
    424
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the EM field generator (Compact FG) of Marz as modified to include the plurality of electromagnetic coils as taught by Petersen such that the centroids overlap. The motivation for this modification would yield predictable results such as providing a location of an external sensor that is registered within the same field of view volume of the ultrasound transducer array and the electromagnetic field generator. Therefore, Marz as modified discloses, the electromagnetic locator field volume having a second Z-axis on a second centroid of an arrangement of the plurality of electromagnetic coils as taught by Petersen would configured the first Z-axis and the second Z-axis to coincide during calibration, For instance, while the ultrasound transducer is scanning the plurality of electromagnetic coils would generate the electromagnetic locator field volume, which would refer to during calibration. As such, the modified combination would disclose, wherein collectively the ultrasound transducer array and the plurality of electromagnetic coils are contained within the probe housing to configure the first Z-axis and the second Z-axis to coincide during calibration, and to be normal to the surface of the probe housing during calibration. 
Furthermore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify US Device and EM tracking device, seen as a console, of Marz as modified to be configured to identify a location of the tracking element of the interventional medical device relative to the first Z-axis of the ultrasound field-of-view volume and the second Z-axis of the electromagnetic locator field volume. The motivation to do this modification would be to yield predictable results such as determining the location of an internal device that is registered within the same field of view volume of the ultrasound transducer array and electromagnetic field generator. Therefore, the modified combination references discloses, wherein the console is configured to identify a location of the tracking element of the interventional medical device relative to the first Z-axis of the ultrasound field-of-view volume and the second Z-axis of the electromagnetic locator field volume. 

Regarding claim 15, Marz as modified discloses all the elements of claim 14, Marz as modified discloses, wherein the plurality of electromagnetic coils is three electromagnetic coils (Petersen discloses in paragraph 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”).

Regarding claim 16, Marz as modified discloses all the elements of claim 15, Marz as modified discloses, wherein the three electromagnetic coils are arranged in a triangle arrangement (Petersen discloses, see Fig. 3b; 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”; Petersen further discloses, 0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [Petersen discloses the probe may comprises three coils])  that defines a plane that is parallel to a plane of the ultrasound transducer array. ([A person of ordinary skill in the art would be able to define a triangle between three electromagnetic coils that defines a plane parallel to the plane of the ultrasound transducer array since any plane passing through any part of the coils could be selected.]).

Regarding claim 17, Marz as modified discloses all the elements of claim 14, further Marz discloses, wherein the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer is located in the head portion, but fails to explicitly disclose the electromagnetic locator field generated is located in the head portion.  
It appears that the device of Marz as modified discloses an electromagnetic locator field volume within probe housing, refer to motivation above in claim 14. Thus, it appears that the device of Marz in view of Petersen would operate equally well such that the ultrasound probe housing includes a handle portion and a head portion, and wherein each of the ultrasound transducer array and electromagnetic locator field generator is located in the head portion. Further, the applicant has not discloses that the claim locations solves any stated problem or is for any particular purpose , indicating simply that “In one embodiment, the ultrasound probe housing may include a handle portion and a head portion, wherein each of the ultrasound transducer array and the electromagnetic locator field generator is located in the head portion…In each embodiment, a first Z-axis of the electromagnetic locator field volume may be axially aligned with a second Z-axis of the ultrasound field-of-view volume.” (specification pp. 0072). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the device of Marz as modified to have a ultrasound transducer array and electromagnetic locator field generator located in the head portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over the cited references. 

Regarding claim 18, Marz as modified discloses all the element above in claim 14, Marz as modified discloses, wherein the plurality of electromagnetic coils is three electromagnetic coils, and wherein the three electromagnetic coils are arranged in a triangle arrangement (Petersen discloses, see Fig. 3b; 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”; Petersen further discloses, 0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [Petersen discloses the probe may comprises three coils]) that defines a plane that is non-parallel to a plane of the ultrasound transducer array ([A person of ordinary skill in the art would be able to draw a triangle between three electromagnetic coils to define a plane that is non-parallel to a plane of the ultrasound transducer array]).

Regarding claim 19, Marz as modified discloses all the element above in claim 18, Marz discloses, wherein the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer array is located in the head portion, but fails to explicitly discloses the electromagnetic locator field volume in the handle portion.   
	It appears that the device of Marz as modified discloses an electromagnetic locator field volume within probe housing, refer to motivation above in claim 14. Thus, it appears that the device of Marz as modified would operate equally well such that the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer array is located in the head portion and the electromagnetic field generator is located in the handle portion. Further, the applicant has not discloses that the claim locations solves any stated problem or is for any particular purpose, indicating simply that “In another embodiment, the ultrasound probe housing may include a handle portion and a head portion, wherein the ultrasound transducer array is located in the head portion and the electromagnetic locator field generator is located in the handle portion…In each embodiment, a first Z-axis of the electromagnetic locator field volume may be axially aligned with a second Z-axis of the ultrasound field-of-view volume.” (specification pp. 0072). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the device of Marz as modified to have a ultrasound transducer array located in the head portion and the electromagnetic field generator is located in the handle portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over the cited references. 

Regarding claim 20, Marz as modified discloses all the element above in claim 14, Marz as modified disclose, wherein the electromagnetic locator field generator includes a current driver circuit electrically coupled to each of the plurality of electromagnetic coils (Petersen discloses in paragraph 0055; “generating identical magnetic fields when a current is passed through the coils”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791